                Case 19-22567-AJC        Doc 354     Filed 07/26/21     Page 1 of 4




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION
                                   www.flsb.uscourts.gov


IN RE:                                        Case No. 19-22567-AJC
Paul Wigoda                                   Chapter 11

Debtor.


                      RESPONSE TO DEBTOR’S EXPEDITED MOTION
                       TO SELL FT. LAUDERDALE REAL PROPERTY

          Comes now, Secured Creditor, JP Morgan Chase Bank, National Association by and through

its undersigned attorney and hereby files its response to Debtor’s expedited motion to sell Ft.

Lauderdale Property (Doc. No. 347) and states as follows:

          1.     On September 20, 2019 Debtor filed this voluntary petition under Chapter 11 of the

Bankruptcy Code.

          2.     On July 20, 2021 Debtor filed an expedited motion to sell Ft. Lauderdale Property

located at 2600 Northeast 30th Street, Ft Lauderdale, FL 33306 which is the subject real property.

          3.     On November 15, 2019 JP Morgan Chase Bank, National Association filed Claim 7-

1 which listed a total secured claim of $425,288.70 a +secured arrearages of $32,255.45, and

regular monthly payments of $4,469.17 for a mortgage encumbering real property located at 2600

Northeast 30th Street, Ft Lauderdale, FL 33306.

          4.     On October 6, 2020 Debtor filed its Amended Chapter 11 Plan of Reorganization.

The Amended Chapter 11 Plan of Reorganization provided for the Debtor to attempt to sell the

subject property and related JP Morgan Chase Bank, National Association mortgage interest

(referred to as class 4) within six months of the effective date of the chapter 11 plan of

reorganization. See Doc. No. 243.
               Case 19-22567-AJC         Doc 354      Filed 07/26/21     Page 2 of 4




       5.      On February 16, 2021 this Court Ordered Confirmation of the Amended Chapter

11 Plan of Reorganization. See Doc. No. 339.

       6.      Although JP Morgan Chase Bank, National Association does not oppose a sale of

the property located at 2600 Northeast 30th Street, Ft. Lauderdale, FL 33306, Movant would

require the Order to include language that JP Morgan Chase, National Association Claim, and

related class 4 plan treatment will be paid in full for the subject mortgage from the closing proceeds

as soon as practicable following this Court’s approval of the sale.

       Wherefore, JP Morgan Chase Bank, National Association requests this Court grant Debtor’s

Expedited Motion to Sell Ft. Lauderdale Property and include language in the Order approving the

sale that JP Morgan Chase Bank, National Association, will be paid-in-full from the closing sale

proceeds as soon as practicable by the title company following this Court’s approval of the

anticipated sale.

                                                      /s/Steven G. Powrozek
                                                      Steven G. Powrozek
                                                      FL Bar 0316120
                                                      Elizabeth Eckhart
                                                      FL Bar 48958
                                                      LOGS Legal Group LLP
                                                      Attorney for Secured Creditor
                                                      4630 Woodland Corporate Boulevard
                                                      Suite 100
                                                      Tampa, FL 33614
                                                      Telephone: (813) 880-8888
                                                      Fax: (813) 880-8800
                                                      E-mail: logsecf@logs.com

                                 CERTIFICATE OF SERVICE

       I hereby certify that I am admitted to the Bar of the United States District Court of the

Southern District of Florida and I am in compliance with the additional qualifications to practice

in the Court as set forth in Local Rule 2090-1(A).
              Case 19-22567-AJC         Doc 354     Filed 07/26/21    Page 3 of 4




       The undersigned certifies that on this 22nd day of July, 2021, a copy of the foregoing

response to expediated motion to sell real property was caused to be served via CM/ECF electronic

filing or via First Class U.S. Mail upon the following:


Paul Wigoda
18201 Collins Ave, Apt 1709
Sunny Isles Beach, FL 33160

Joshua Lanphear
Shraiberg, Landau & Page, P.A.
2385 NW Executive Center Dr., #300
Boca Raton, FL 33431

Bradley S Shraiberg
2385 NW Executive Center Dr. #300
Boca Raton, FL 33431

Office of the US Trustee
51 S.W. 1st Ave.
Suite 1204
Miami, FL 33130

Johanna Armengol
Office of the US Trustee
51 SW 1 Ave #1204
Miami, FL 33130

Steven D Schneiderman
Office of the US Trustee
51 SW 1 Ave #1204
Miami, FL 33130

                                                     /s/Steven G. Powrozek
                                                     Steven G. Powrozek
                                                     FL Bar 0316120
                                                     Elizabeth Eckhart
                                                     FL Bar 48958
                                                     LOGS Legal Group LLP
                                                     Attorney for Secured Creditor
                                                     4630 Woodland Corporate Boulevard
                                                     Suite 100
                                                     Tampa, FL 33614
                                                     Telephone: (813) 880-8888
             Case 19-22567-AJC   Doc 354   Filed 07/26/21   Page 4 of 4




                                           Fax: (813) 880-8800
                                           E-mail: logsecf@logs.com
19-321537 BK01 CHE
